Order filed December 10, 2019




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00761-CV
                                   ____________

    KATHERINE MILLIKEN AND CHARLES MULHALL, Appellants

                                         V.

                            LUCY TUROFF, Appellee


                      On Appeal from the 334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-16699

                                    ORDER

      Appellants’ brief was due December 2, 2019. No brief or motion for extension
of time has been filed. If appellants do not file a brief with this court on or before
January 2, 2020, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.